Exhibit 10.2

 



AMENDMENT NO. 1

TO

DIRECTOR AGREEMENT

 

This Amendment No. 1 to the Director Agreement (“Amendment”) between Drone
Aviation Holding Corp. and Global Security & Innovative Strategies, LLC and
David V. Aguilar dated January 9, 2017 is by and between Drone Aviation Holding
Corp., a Nevada corporation with an address 11651 Central Parkway #118,
Jacksonville FL 32224 (the “Company”) and Global Security & Innovative
Strategies, LLC, an Arizona corporation with an address 1401 H Street NW, Suite
875, Washington, D.C. 20005 (the “Contractor”) effective as of September 4,
2019.

WHEREAS, the parties entered into a two-year director agreement on January 9,
2017; and

WHEREAS, the parties verbally agreed to continue with the agreement until
January 9, 2021; and

WHEREAS, the parties wish to amend the agreement as set forth below, with the
understanding that all other provisions of the agreement shall remain unchanged;

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1.Compensation. Annual fee of $120,000, payable in monthly installments in
accordance with the Company’s past accounting practices.

 

2.The terms and conditions of all other sections of the agreement shall remain
unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first stated above.

 



DRONE AVIATION HOLDING CORP.  

GLOBAL SECURITY & INNOVATIVE STRATEGIES LLC

                                    BY: Kendall Carpenter   BY:                
Its:  EVP and CFO   Its: Principal                     NOMINEE                  
                      David V. Aguilar  

 

 



 

